Citation Nr: 1702968	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, beyond July 31, 2012, based upon convalescence for service-connected right knee disability.
 
(The issues of entitlement to service connection for bilateral hearing loss, entitlement to increased ratings for service-connected right and left knee disabilities, and entitlement to an increased rating for a service-connected skin disability are the subject of a separate appellate decision being issued simultaneously.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from June and December 2013 rating decisions.  

In the June 2013 decision, the RO granted a temporary total (100 percent) rating for the service-connected right knee disability due to surgical or other treatment requiring convalescence, from May 25, 2012 through July 31, 2012 and from January 4, 2013 through March 31, 2013.  A 10 percent rating was resumed from August 1, 2012 through January 3, 2013 and from April 1, 2013.  In the December 2013 decision, the RO granted a temporary total (100 percent) rating for the service-connected right knee disability due to surgical or other treatment requiring convalescence, from August 13, 2013 through November 30, 2013.  A 10 percent rating was resumed from December 1, 2013.

The Veteran filed a notice of disagreement (NOD) in January 2014, and the RO issued a statement of the case (SOC) in August 2014. The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later in August 2014.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reason expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on his August 2014 substantive appeal (see August 2014 VA Form 9).  He clarified in a June 2015 letter that either a Travel Board or video-conference hearing was requested.  

A Board video-conference hearing was scheduled for a date in September 2016; the Veteran was notified of the date and time of the hearing by way of letters dated in July and September 2016.  The Veteran's scheduled Board hearing was never conducted.  VA's Veterans Appeals and Control Locator System (VACOLS) indicates that the hearing was cancelled by the Veteran.  However, there is no evidence in the claims file to indicate that the Veteran cancelled the hearing after he was notified of the scheduled date and time.  The Board observes that the hearing may have mistakenly been cancelled due to the Veteran's withdrawal of a separate appeal pertaining to the issue of entitlement to a permanent and total disability rating (see a May 2016 SOC and a September 2016 statement from the Veteran (VA Form 21-4138)).  Thus, there appears to remain and outstanding a request for a Board hearing in connection with the appeal for an extension of a temporary total rating for the service-connected right knee disability.

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board). Because the RO schedules Board hearings conducted at the RO, a remand of this matter to the RO is required to schedule the Veteran for the requested hearing.


Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board or video-conference hearing (in accordance with his request) at the earliest available opportunity, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b) (2016).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




